Citation Nr: 9932301	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  9811796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
patello-femoral syndrome/tendinitis, right knee.

2.  Entitlement to an initial (compensable) evaluation for 
patello-femoral syndrome/tendinitis, left knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had verified active service from April 1981 to 
March 1997.  An additional 6 years, 4 months, and 18 days of 
active service is indicated by the record but is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
patello-femoral syndrome/tendinitis, for the right knee and 
left knee.  The rating decision assigned a noncompensable 
disability evaluation for each disorder and rated each by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis.  In February 1998, the veteran submitted a 
notice of disagreement with the assigned noncompensable 
disability evaluation for each disorder.  In May 1998, the RO 
issued to the veteran a statement of the case.  The veteran's 
substantive appeal was filed with the RO in July 1998.

The Board notes that the issues now on appeal were previously 
framed in terms of the veteran's entitlement to increased 
ratings.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issues currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has re-characterized the issues on appeal as set forth 
on the preceding page.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on each issue has been 
obtained by the RO.

2.  The service-connected patello-femoral 
syndrome/tendinitis, right knee is manifested by pain and 
mild tendinitis, with full range of motion and no 
instability, but with pain, weakness, and fatigability on 
use.

3.  The service-connected patello-femoral 
syndrome/tendinitis, left knee is manifested by pain and mild 
tendinitis, with full range of motion and no instability, but 
with pain, weakness, and fatigability on use.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
patello-femoral syndrome/tendinitis, right knee, are met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.21, 4.27, 4.31, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5024, 5256, 5257, 5260, 5261 (1999).

2. The criteria for an initial evaluation of 10 percent for 
patello-femoral syndrome/tendinitis, left knee, are met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.21, 4.27, 4.31, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5024, 5256, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate that the veteran developed 
bilateral iliotibial band syndrome, patello-femoral syndrome, 
and patellar tendinitis in approximately early 1995.  There 
was evidence of pain, reported by the veteran to be 
aggravated by activity, and of mild crepitus on motion.  
Occasional swelling and limitation of motion, as well as 
weakness on use of the knees, were documented.  The 
symptomatology appears to have continued through 1995 and 
1996.  An undated record of medical care indicates that the 
veteran was placed on a therapeutic exercise and 
rehabilitation protocol; other records indicate that this 
regimen was in effect at least through April 1996.  He was 
prescribed acetaminophen, and, the records indicate, 
continued to take it at least through 1996.

On VA examination in July 1997, knee pain was noted, and it 
was the examiner's hypothesis that this condition may have 
been brought on by a great amount of running done by the 
veteran in service.  The findings were negative for crepitus 
and tenderness in the knees.  Both knees were specifically 
found to be stable.  Range of motion in each knee was 0 
degrees to 140 degrees.  X-ray findings were normal for both 
knees.  The diagnosis was bilateral mild tendinitis. 

The September 1997 rating decision granting service 
connection for each knee disorder rated each by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis.


II.  Analysis

The Board finds the veteran's claims for an initial higher 
compensation evaluation are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Thus, the Board has jurisdiction to consider the merits of 
the claims on this appeal.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).



In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

In evaluating the veteran's requests for a greater initial 
rating, the Board considers the medical evidence of record.  
The medical findings are then compared to the criteria set 
forth in VA's Schedule for Rating Disabilities.

On this appeal, the issue in each claim is whether the 
veteran is entitled to an initial (compensable) rating for 
his patello-femoral syndrome/tendinitis, which is currently 
evaluated at a noncompensable level.  

As stated above, the September 1997 rating decision granting 
service connection for each disorder and rated each by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis.  Diagnostic Code 5024 provides that 
tenosynovitis will be rated on limitation of range of motion 
under Diagnostic Code 5003 as degenerative arthritis.  When 
limitation of motion has been found, Diagnostic Code 5003 
requires evaluation of the disability under the diagnostic 
codes (Diagnostic Codes 5200, etc.) for the specific joint or 
joints involved.  Under Diagnostic Code 5003, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The medical evidence of record reveals no finding of 
limitation of motion for either knee.  The July 1997 VA 
examination measured ranges of motion as 0 to 140 degrees, or 
full.  See 38 C.F.R. § 4.71, Plate II.  Thus, a compensable 
evaluation under Diagnostic Codes 5260 and 5261, which 
concern limited range of motion of the knee and provide for 
maximum ratings of 30 and 50 percent, respectively, is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Nor is a compensable evaluation warranted under 
Diagnostic Code 5256, ankylosis of the knee, which provides 
for a maximum rating of 60 percent, because it also requires 
a showing of limited range of motion 

Diagnostic Code 5003 also provides that if there has been no 
showing of limitation of motion, a rating of 10 percent is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a rating 
of 20 percent is warranted when, in addition to those 
factors, there are occasional incapacitating exacerbations.  
Each of the veteran's disabilities involves only one major 
joint, the knee.  See 38 C.F.R. § 4.45 (1999).  Thus, there 
would be no basis for increased evaluation under this portion 
of Diagnostic Code 5003.  Furthermore, Diagnostic Code 5003 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings may not be used in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive, and the 
veteran's knee disorders are rated by analogy under 
Diagnostic Code 5024.

In addition, VAOPGCPREC 23-97 is potentially applicable to 
this claim.  In that opinion, the General Counsel of VA 
stated that a claimant who has both arthritis and instability 
of the knee might receive separate compensable ratings under 
Diagnostic Code 5003 and Diagnostic Code 5027.  VAOPGCPREC 
23-97 (July 1, 1997).  The latter concerns instability of the 
knee.  However, the report of the VA examination contains a 
specific finding of no instability of either knee.  
Therefore, Diagnostic Code 5027 will not serve as a basis for 
a compensable disability rating in this case.

However, a compensable disability rating also may be given 
under VA regulations for disability due to, among other 
causes, pain on use of the part or parts concerned, and/or 
weakness and fatigability on their use if such is supported 
by adequate pathology and evidenced by the visible behavior 
of a claimant in undertaking motion.  A finding of limited 
range of motion and/or instability of the part or parts 
concerned is not required in such a case.  Schafrath v. 
Derwinski, 1 Vet. App. at 592.  Weakness is as significant as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  Therefore, a compensable rating of disability may be 
warranted for functional loss due to such factors.  38 C.F.R. 
§ 4.40.  Furthermore, a compensable rating for disability of 
a joint or joints may be given for weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.), pain on movement, and 
excess fatigability upon use of the disabled part or parts.  
38 C.F.R. § 4.45.  A compensable rating could be warranted 
regardless of whether symptoms were displayed upon repeated 
use or during flare-ups only.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The VA examination report in this case indicated that the 
veteran complained of aching knees and, by suggesting that 
this symptom was attributable to the veteran's having done a 
great deal of running during service, appears to have implied 
that in the judgment of the examiner, the veteran experienced 
pain on their use.  Service medical records indicated that 
pain experienced by the veteran in his knees was precipitated 
or aggravated by their use.  The diagnosis on VA examination 
was mild tendinitis in both knees.  In his statements of 
record the veteran maintained that his painful knee condition 
was brought on by years of prolonged use of his knees in 
running and marching exercises during service, that the 
condition flares up currently after he walks for more than 20 
minutes, that he must continue to take acetaminophen for the 
condition, and that knee pain makes it difficult for him to 
drive an automobile and causes fatigue when he performs that 
activity.  Such lay contentions are competent evidence of 
degree of disability in this instance, see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (for disability evaluation 
purposes lay testimony is competent when it regards symptoms 
of an injury or illness, so long as it is confined to matters 
within the knowledge or personal observation of the claimant 
or other witness), citing Savage v. Gober, 10 Vet. App. 488, 
495 (1997), and, particularly in view of the VA and in-
service clinical findings, the Board finds them to have 
probative value.  The Board notes also that the veteran works 
as a groundskeeper, an occupation that may be expected to 
require sustained and heavy use of the legs.

Therefore, the Board determines that a preponderance of the 
evidence is not against the veteran's claim for a greater 
initial compensable evaluation for each knee.  See 38 
U.S.C.A. § 5107(b).  Resolving reasonable doubt in favor of 
the claimant, the Board is of the opinion that an initial 
disability evaluation of 10 percent is warranted for each 
knee on account of functional loss related to pain, weakness, 
and fatigability with use.  38 C.F.R. § 4.40; see 38 C.F.R. 
§ 4.3.  It is the opinion of the Board that the evidence of 
record does not support a higher evaluation for either knee 
than that granted by this decision.

In evaluating the veteran's bilateral knee disorders, the 
Board has also considered whether the veteran is entitled to 
"staged ratings."  See Fenderson, 12 Vet. App. 119.  It is 
the Board's conclusion, however, that at no time since the 
veteran filed his claim for service connection have his 
service-connected disorders warranted more than the benefit 
granted by this decision.  Consequently, a "staged rating" 
is not warranted for either knee disorder.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
The veteran has not informed VA of the existence of any 
available evidence or further relevant records that exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claims, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).


ORDER

An initial evaluation of 10 percent for patello-femoral 
syndrome/tendinitis, right knee, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An initial evaluation of 10 percent for patello-femoral 
syndrome/tendinitis, left knee, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

